PER CURIAM.
Appellant, Patricia Baker, appeals from an order dismissing her claims for intentional and/or negligent infliction of emotional distress arising from the death of her adult son. We affirm.
Appellant contends that her complaint alleged sufficient physical injuries which resulted from her claimed emotional injuries to sustain an action for negligent infliction of emotional distress under Champion v. Gray, 478 So.2d 17 (Fla.1985). Appellant further contends that her complaint stated a claim for intentional infliction of emotional distress, because it alleged willful, wanton, and malicious behavior.
Appellant’s claim under Champion fails because the injuries manifested by appellant were not of the nature, or within the time, contemplated by Champion. Appellant’s claim for intentional infliction of emotional distress fails because there was no showing of outrageous conduct directed at appellant herself. See M.M. v. M.P.S., 556 So.2d 1140 (Fla. 3d DCA 1989); Habelow v. Travelers Insurance Co., 389 So.2d 218 (Fla. 5th DCA 1980).
Affirmed.